NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                    MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

BKHI SLIPS, LLC, and BRIAN W.         )
SEEGER,                               )
                                      )
             Appellants,              )
                                      )
v.                                    )    Case No. 2D19-852
                                      )
THE SOUTH NEIGHBORHOOD                )
ASSOCIATION, INC., a Florida not-for- )
profit corporation, and THE HARBOUR )
ISLAND MARINA ASSOCIATION, INC., )
a Florida not for profit corporation, )
                                      )
             Appellees.               )
                                      )

Opinion filed September 2, 2020.

Appeal from the Circuit Court for
Hillsborough County; Martha J. Cook,
Judge.

Jason Sampson of Venerable Law, LLP,
of Tampa for Appellants.

Edward W. Collins of The Law Office of
William Collins, P.A., of Tampa for
Appellants.

Kristin A. Norse and Stuart C. Markman
of Kynes, Markman, and Felman, P.A., of
Tampa for Appellee, The South
Neighborhood Association.
PER CURIAM.

           Affirmed.


KHOUZAM, C.J., and LaROSE, and LUCAS, JJ., Concur.




                                    -2-